Citation Nr: 0531873	
Decision Date: 11/23/05    Archive Date: 12/02/05

DOCKET NO.  95-30 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependent's Educational Assistance (DEA) 
benefits pursuant to 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Louis A. de Mier-Le Blanc, 
Attorney at law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to 
March 1970.  He died on March [redacted], 1991, and the appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision of 
the San Juan, Puerto Rico, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied service connection 
for the cause of the veteran's death and entitlement to DEA 
benefits.  

The appellant testified before the undersigned at a Travel 
Board hearing that was held at the RO in June 2003.  A 
transcript of that hearing has been made part of the 
veteran's claims folder.

The Board remanded the case in July 1997 and July 2004 for 
further development, to include to ensure appropriate notice 
and assistance to the appellant pursuant to the provisions of 
the Veterans Claims Assistance Act of 2000 (VCAA). 

The agency of original jurisdiction (AOJ) completed the 
requested development and thereafter returned the case to the 
Board for appellate disposition.  



FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matters on appeal has been developed and received.

2.  The veteran's death certificate lists the cause of death 
as massive upper gastrointestinal bleeding, due to or as a 
consequence of bleeding from esophageal varices, due to or as 
a consequence of B viral cirrhosis.  On the autopsy report, 
insulin dependent diabetes mellitus and portal hypertension 
were included in the final diagnoses.  

3.  At the time of the veteran's death, he was not service 
connected for any disability.

4.  Cirrhosis of the liver, a malignant tumor, diabetes 
mellitus, and portal hypertension were not shown to have been 
present in service, or within the year immediately following 
service.  

5.  The veteran received a diagnosis of insulin-dependent, or 
Type I, diabetes mellitus many years after service, but he 
was never diagnosed with Type II diabetes mellitus, a disease 
presumptively associated with Agent Orange exposure.

6.  It is not shown that a disability incurred or aggravated 
by service either caused or contributed substantially to the 
veteran's death.

7.  The veteran did not have a permanent and total service-
connected disability at the time of his death and the cause 
of his death is not service connected.  




CONCLUSIONS OF LAW

1.  A service connected disability did not cause or 
contribute substantially or materially to cause the veteran's 
death, nor may his death be presumed to have been related to 
service.  38 U.S.C.A. §§ 1110, 1310, 1116, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.312 (2005).

2.  The criteria for DEA benefits have not been met.  38 
U.S.C.A.
§§ 3500, 3501 (West 2002); 38 C.F.R. §§ 3.807, 21.3020, 
21.3021 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters:  The VCAA

The VCAA describes VA's duty to notify and assist claimants 
in substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to provide 
certain notice to the claimant and her representative.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the Court held that VA must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must request that the claimant provide any 
evidence in her possession that pertains to the claim.  	

In this case, VA provided VCAA-compliant notice addressing 
all four elements by means of a VCAA letter issued in 
December 2004.  Thus, the appellant has received adequate 
VCAA notice.  See Short Bear v. Nicholson, No. 03-2145 (U.S. 
Vet. App. Aug. 31, 2005); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial decision is issued on a claim by 
the AOJ.  Pelegrini II, 18 Vet. App. at 115.  Delayed notice 
is, however, generally not prejudicial to a claimant.  
Mayfield v. Nicholson.  There has been no allegation, nor 
showing, of prejudice in this case.  Moreover, it is noted 
that the appellant's private attorney indicated, in a 
statement received at the RO in June 2005, that he had "no 
additional evidence to submit" and that he requested that 
the appeal be re-certified to the Board for appellate 
disposition.

Thus, to the extent that any notice in this case may have 
been inadequate with regard to timing, the appellant's 
evident actual knowledge of what was needed to substantiate 
her claims prior to final adjudication by VA provided "a 
meaningful opportunity to participate in the adjudication 
process."  See Short Bear v. Nicholson, citing Mayfield, 
at 121.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate her 
claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to her 
claims, whether or not the records are in Federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claims.  38 C.F.R. 
§ 3.159(c)(4) (2005).

VA has fulfilled its duty to assist the appellant, by 
securing all evidence pertinent to the matters on appeal, to 
include the certificate of death, the autopsy report, and the 
veteran's terminal records.  VA has also obtained a medical 
opinion addressing the appellant's specific contention that 
the veteran's diagnosed diabetes mellitus should be 
considered causally related to Agent Orange exposure while 
serving in Vietnam during the Vietnam era, and thus, service 
connected.

The appellant has not identified any additional evidence 
pertinent to her claims that is not yet of record and needs 
to be secured.  In fact, as noted above, her private attorney 
specifically indicated, in a statement received in June 2005, 
that they had no additional evidence to submit.  There are no 
known additional records to obtain.  Thus, the Board finds 
that VA has satisfied its duties to inform and assist her.  
The appeal is ready for appellate disposition.

II.  Service connection for the cause of the veteran's death 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).

To establish service connection for a cause of the veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by service either caused or contributed 
substantially or materially to cause death.  The issue 
involved will be determined by exercise of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

For a service-connected disability to be the cause of death, 
it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Id.

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); see Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990) (a claimant need only demonstrate 
that there is an "approximate balance of positive and 
negative evidence" in order to prevail).

The record shows that the veteran served in the Army in the 
Republic of Vietnam during the Vietnam era.  He is therefore 
presumed to have been exposed to Agent Orange.  38 U.S.C.A. § 
1116(f).  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 
3.307(d) are also satisfied:  chloracne or other acneform 
disease consistent with chloracne; Type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes); 
Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; 
acute and subacute peripheral neuropathy; porphyria cutanea 
tarda; prostate cancer; respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea); and soft- tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  The term "soft-tissue sarcoma" 
includes adult fibrosarcoma, dermatofibrosarcoma protuberans, 
malignant fibrous histiocytoma, liposarcoma, leiomyosarcoma, 
epithelioid leiomyosarcoma (malignant leiomyoblastoma), 
rhabdomyosarcoma, ectomesenchymoma, angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma), proliferating 
(systemic) angioendotheliomatosis, malignant glomus tumor, 
malignant hemangiopericytoma, synovial sarcoma (malignant 
synovioma), malignant giant cell tumor of tendon sheath, 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas, malignant 
mesenchymoma, malignant granular cell tumor, alveolar soft 
part sarcoma, epithelioid sarcoma, clear cell sarcoma of 
tendons and aponeuroses, extraskeletal Ewing's sarcoma, 
congenital and infantile fibrosarcoma, and malignant 
ganglioneuroma.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).  VA has determined that there is no 
positive association between exposure to herbicides and any 
other condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed.Reg. 341-346 (1994).  See also 
61 Fed.Reg. 41442-41449, and 61 Fed.Reg. 57586-57589 (1996).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727- 
29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); see 
also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), 
aff'g Ramey v. Brown, 9 Vet. App. 40 (1996).

Additionally, if at least one of the diseases deemed chronic 
for VA purposes, to include cirrhosis of the liver, diabetes 
mellitus, malignant tumors, and hypertension, becomes 
manifest to a degree of 10 percent or more during the one-
year period immediately following a veteran's separation from 
service, the condition may be presumed to have been incurred 
in service, notwithstanding that there is no inservice record 
of the disorder.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

The veteran's death certificate reflects that he died on 
March [redacted], 1991, at age 47, of massive upper gastrointestinal 
bleeding, due to or as a consequence of bleeding from 
esophageal varices, due to or as a consequence of B viral 
cirrhosis.  An autopsy was performed.  The autopsy findings 
revealed the veteran had a history of chronic active liver 
disease, secondary to viral infection, chronic active viral 
hepatitis, and insulin-dependent diabetes mellitus (IDDM), 
and that on his last hospital admission he had developed 
massive upper gastrointestinal bleeding, probably secondary 
to ruptured esophageal varices.  The liver disclosed advanced 
cirrhosis and hepatocellular carcinoma, evidence of large 
thrombosed esophageal varices, and portal hypertension.  The 
record further shows that, during his lifetime, the veteran 
was not service-connected for any disability.
 
On appeal, the appellant claims that the veteran's death was 
due to service.  She believes that the veteran died of liver 
cancer, which she believes was caused by his exposure to 
Agent Orange in service.

In reviewing the appellant's service connection claim under 
the provisions pertaining to chronic diseases, the Board 
notes that the record is devoid of competent evidence of the 
manifestation of cirrhosis of the liver, or malignant tumors, 
at any time during service or within the one-year period 
immediately following service.  The record is also devoid of 
competent evidence of the manifestation of either type of 
diabetes mellitus, or hypertension, or any other disease 
deemed chronic for VA purposes, at any time during service or 
within the one-year period immediately following service.  
Thus, the Board is precluded from further entertaining a 
potential grant of service connection for the cause of the 
veteran's death under the provisions pertaining to 
presumptive service connection for chronic diseases.

In reviewing the appellant's service connection claim under 
the provisions pertaining to diseases presumptively 
associated with Agent Orange exposure, the Board notes that 
the record is devoid of any evidence of the manifestation of 
Type II diabetes mellitus, or any of the other presumptive 
diseases listed in Section 3.309(e), at any time during or 
after service.  (As noted earlier, the veteran was diagnosed 
with IDDM, but it is common knowledge that IDDM is another 
term for Type I diabetes mellitus.)  Thus, the Board is 
precluded from further entertaining a potential grant of 
service connection for the cause of the veteran's death under 
the provisions pertaining to presumptive service connection 
for diseases caused by Agent Orange exposure.

While the Board acknowledges the appellant's contention that 
the liver cancer that caused the death of the veteran is 
Agent Orange-related and should therefore be presumptively 
service-connected, the Board is precluded from granting the 
benefit sought under the Agent Orange presumptive provisions 
because liver cancer is not one of the types of cancers 
presumptively related to Agent Orange exposure.  Of course, 
if it were demonstrated, by competent evidence, that the 
veteran died of a liver cancer that had its onset during, or 
was etiologically related to, his period of active military 
service, service connection could be granted on a direct 
basis.

Thus, there remains the possibility of entitlement to service 
connection for the cause of the veteran's death on a direct 
basis.  In this regard, it is noted that the service medical 
records are devoid of competent evidence of the manifestation 
of liver cancer, B viral cirrhosis, chronic liver disease, to 
include hepatitis, or IDDM, at any time.  None of the 
disabilities that caused the veteran's death in 1991 was ever 
noted, nor treated, during service, nor service-connected.  
Moreover, although the veteran's autopsy report listed, in 
the final diagnoses, liver cancer, portal hypertension, and 
diabetes mellitus, the medical records do not show that they 
were the immediate or contributory causes of death:   The 
veteran was hospitalized for testing for possible liver 
transplant when he developed a massive gastrointestinal 
bleeding due to esophageal varices.  Three days prior to his 
death, his blood glucose was in the normal range.  The night 
prior to his death, he sustained two episodes of cardiac 
arrest, which responded to medication.  He was comatose and, 
on the day of his death, he presented with an episode of 
cardiac arrest which did not respond to medication or 
treatment.  

More importantly, no physician has ever offered an opinion 
that any of the disabilities listed on the veteran's death 
certificate or autopsy report are in any way related to 
service.  Only the appellant's statements, and nothing more, 
suggest that the veteran had a disability that was caused by 
inservice Agent Orange exposure, as a result of which he died 
in 1991.  The appellant's statements, while acknowledged by 
the Board, cannot be assigned any probative value, as she has 
not shown, nor claimed, that she possesses the medical 
expertise that is required to render a competent opinion as 
to actual diagnoses and/or medical causation.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  There is no evidence showing, or 
suggesting, that the appellant possesses the specialized 
knowledge needed to render diagnoses and express competent 
etiology opinions. 
  
Moreover, it is noted that, in January 2003, a VA examiner 
provided a medical opinion which indicated, in pertinent 
part, that there was "no relationship at all" between the 
diagnosed diabetes mellitus, "probably associated with Agent 
Orange exposure," and the "extensive liver disease found" 
on autopsy or leading to the cause of the veteran's death.

Accordingly, the Board finds that it is not shown that a 
service-connected disability (i.e., a disability incurred or 
aggravated by service) was either a principal or contributory 
cause of the veteran's death.  As such, the benefit of the 
doubt doctrine is not for application in this case and the 
appellant's claim for service connection for the cause of the 
veteran's death must be denied.

III.  Entitlement to DEA

For the purposes of DEA, under 38 U.S.C.A. Chapter 35, a 
surviving spouse will have basic eligibility for benefits 
where the veteran was discharged under other than 
dishonorable conditions, and had a permanent and total 
service-connected disability in existence at the date of the 
veteran's death; or where the veteran died as a result of the 
service-connected disability.  38 U.S.C.A. §§ 3500, 3501; 38 
C.F.R. § 3.807, 21.3020, 21.3021.

In this case, the veteran did not have a permanent and total 
service-connected disability at the time of his death and, as 
decided above, the cause of his death is not service 
connected.  Accordingly, the appellant has not met the basic 
conditions for eligibility for DEA under Chapter 35, Title 
38, United States Code, and this claim must therefore be 
denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

Service connection for the cause of the veteran's death is 
denied.  

Entitlement to DEA benefits pursuant to 38 U.S.C.A. Chapter 
35 is denied.  



____________________________________________
ROBINSON ACOSTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


